Citation Nr: 1611488	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  14-16 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) for accrued benefits purposes.

3.  Whether appellant's income is excessive for the continuation of death pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to June 1971, which included combat service in the Republic of Vietnam (Vietnam), and his decorations include the Combat Infantryman Badge.  The Veteran died in February 2011, and the appellant is his surviving spouse.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision that was issued by the Pension Center at the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  Jurisdiction has since been transferred to the RO in Columbia, South Carolina.  In June 2014, the appellant withdrew her request for a Board hearing; thus, request is considered withdrawn.  38 C.F.R. § 20.702(e) (2015).


FINDINGS OF FACT

1.  The Veteran's official Certificate of Death indicates that the immediate cause of the Veteran's death was pancreatic cancer.
 
2.  At the time of the Veteran's death, service connection was in effect for PTSD.

3.  The competent evidence of record stands in equipoise as to whether the Veteran had PTSD-related pancreatitis that caused him to develop pancreatic cancer.

4.  The Veteran's PTSD was manifested by no more than occupational and social impairment with reduced reliability and productivity.

5.  The award of service connection for the cause of the Veteran's death provides a greater benefit than nonservice-connected death pension.


CONCLUSIONS OF LAW

1.  Resolving any doubt in the appellant's favor, the criteria for service connection for the Veteran's cause of death are met.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2015).

2.  The criteria for a disability rating in excess of 50 percent for PTSD for accrued benefits purposes have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.1000, 4.7, 4.130, Diagnostic Code 9411 (2015).

3.  As a greater benefit is awarded, the appeal as to whether the appellant's income is excessive for the continuation of death pension benefits is dismissed as moot.  38 U.S.C.A § 7105 (West 2015); 38 C.F.R. § 3.151 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper notice from VA must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007), the United States Court of Appeals for Veterans Claims held that proper notice for Dependency and indemnity compensation (DIC) claims must also include: (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected claim; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition that is not yet service connected.  In this case, the appellant was provided adequate notice in July 2011.

VA also has a duty to assist in the development of the claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(3).  Pursuant to this duty, VA associated with the Veteran's claims file his VA treatment records, service treatment records (STRs), and an opinion from a Veterans Health Administration (VHA) specialist.

The Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Claim for Service Connection for the Cause of the Veteran's Death

DIC is available to a surviving spouse who can establish, among other things, that the Veteran died from a service-connected disability, which is a disability that was incurred in or aggravated by active military service in the line of duty.  See 38 U.S.C.A. §§ 1110, 1310 (West 2014); see also § 3.303(a) (2015).

Service connection for the cause of the Veteran's death may be established by showing that a service-connected disability was either the principal cause of death or a contributory cause of death.  38 C.F.R. § 3.312(a) (2015).  A service-connected disability is the principal cause of death when that disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is one that contributed substantially or materially to death, combined to cause death, and aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id. 

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) (2015).

Here, the Veteran's death certificate indicates that his immediate cause of death was pancreatic cancer.  At the time of his death in February 2011, he had service connection for PTSD.

In December 2015, a VHA specialist opined that there is no evidence that the Veteran developed pancreatic cancer during service or within one year of his separation from service; the Veteran's exposure to Agent Orange did not contribute to the development of pancreatic cancer because the American Cancer Society found that there is no link between Agent Orange and any gastrointestinal cancer; and the Veteran's service-connected PTSD did not cause or contribute to the development of pancreatic cancer.  As to the last point, the specialist explained that chronic alcoholic pancreatitis is a risk factor for pancreatic cancer and that, if the Veteran did have chronic pancreatitis, then one could make an argument that the Veteran's PTSD caused him to develop alcoholism, which resulted in pancreatitis and then pancreatic carcinoma.  The specialist explained that this theory is purely speculative without a diagnosis of chronic pancreatitis, which would indicate that there is a connection between the Veteran's PTSD and his carcinoma.

VA treatment records dated February 2011 indicate that a pancreatic duct stent was placed for pancreatitis prophylaxis after injection of the pancreatic duct during an endoscopic retrograde cholangiopancreatography (ERCP), and post-ERCP treatment records indicate that there were no signs of post-ERCP pancreatitis and that procedural findings did not suggest pancreatitis.

In light of the foregoing, the Board finds that the evidence stands in equipoise as to whether the Veteran had PTSD-related pancreatitis that contributed substantially or materially to cause death, or aided or lent assistance to the production of death.  Resolving any doubt in the appellant's favor, the Board finds that the cause of the Veteran's death was of service origin, and thus, service connection is warranted for the cause of the Veteran's death.

III.  Entitlement to Accrued Benefits

The appellant has also filed a claim for accrued benefits. 

Accrued benefits are "periodic monetary benefits . . . authorized under law administered by [VA], to which a payee was entitled at his or her death under existing ratings for decisions or those based on evidence in the file at the date of death, and due and unpaid . . . ."  38 U.S.C.A. § 5121(a) (West 2014); 38 C.F.R. 3.1000(a) (2015).  An "[a]pplication for accrued benefits must be filed within one year after the date of death."  38 C.F.R. § 3.1000(c).

Here, the Board concludes that there was a pending claim for an increased rating for PTSD at the time of the Veteran's death in February 2011, and the appellant filed her claim for an increased rating for accrued benefits purposes in June 2011.  Specifically, the appellant filed a claim for death compensation in June 2011, and such claim is deemed to include a claim for any accrued benefits.  38 C.F.R. §§ 3.152(b), 3.1000(c) (2015).  Therefore, the claim was timely filed within one year of the date of the Veteran's death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(a), (c).  The term "pending claim" means an application, formal or informal, which has not been finally adjudicated.  38 C.F.R. § 3.160(c) (2015).  The term "finally adjudicated claim" means an application, formal or informal, which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is earlier.  See 38 C.F.R. § 3.160(d); see also 38 C.F.R. §§ 20.1103, 20.1104 (2015).

Regulations provide that where, as here, a claimant who had a pending claim died on or after October 10, 2008, a claim for accrued benefits that is filed by an eligible person is deemed to include a request to substitute if the claim was pending before the agency of original jurisdiction (AOJ) or the Board when the original claimant died.  38 C.F.R. §§ 3.1010(a), (c)(2) (2015).  As the Veteran's December 2010 claim for an increased rating for PTSD was pending at the time of his February 2011 death, the appellant's June 2011 claim qualifies as an eligible request for substitution.  Id. 

The AOJ must decide all requests for substitution in the first instance.  38 C.F.R. § 3.1010(e).  Here, review of the record shows that the AOJ accepted the appellant as a substitution claimant for her spouse, as the merits of the Veteran's pending claim were considered by the AOJ in a February 2014 statement of the case.

By way of background, the RO granted service connection for PTSD and assigned a 30 percent disability evaluation, effective August 11, 2003, in a February 2004 rating decision.  Within one year of this determination, the Veteran did not express disagreement with this initial disability evaluation, nor was any relevant new and material evidence, medical or lay, physically or constructively received by VA prior to the expiration of the appeal period.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.201 (2015); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2013).  As such, the February 2004 rating decision is final.  The Veteran filed a claim for an increased rating on September 19, 2005, and the RO assigned a 50 percent disability evaluation, effective September 19, 2005, in a February 2006 rating decision.  Again, the Veteran did not express disagreement with this decision within one year, and thus, the February 2006 rating decision is final.  In December 2010, shortly before his death in February 2011, the Veteran filed a claim for an increased rating for PTSD.

Disability ratings are determined by applying the rating criteria set forth in VA's schedule for rating disabilities and represent the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2015).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA compensation as well as the whole recorded history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2015); see generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria for that rating.  38 C.F.R. § 4.7 (2015).  Otherwise, the lower rating is assigned.  Id.  In reviewing the evidence, the Board has considered whether separate ratings for different periods of time are warranted based on the facts, which is a practice of assigning ratings that is referred to as "staging the ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2008).

When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the individual's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a) (2015).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id. 

The General Rating Formula for Mental Disorders, which is set forth in 38 C.F.R. § 4.130, provides in pertinent part:

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The symptoms listed in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), the United States Court of Appeals for Veterans Claims (Court) held that VA regulations require that when the symptoms and/or degree of impairment due to a veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.

Following a review of the evidence of record, the Board finds that a rating in excess of 50 percent is not warranted.  In so finding, the Board looked to the frequency, severity, and duration of the Veteran's impairment, and not transient symptoms, to assess his disability picture.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).

The evidence includes an October 2010 VA treatment record that documents a negative PTSD screening.  At that time, the Veteran endorsed having nightmares and feeling constantly on guard, watchful, or easily startled, but also endorsed that he did not try to avoid situations that remind him of his stressors and did not feel numb or detached from others, activities, or his surroundings.

VA treatment records dated February 2011 indicate that the Veteran was alert and oriented; demonstrated slightly depressed to depressed affect, fluent speech, intact memory, and decreased cognition; and answered questions appropriately.  Additionally, a VA clinician reported that the Veteran demonstrated depressed mood, depressed appearance, decreased talkativeness, lack of reactivity, and psychomotor retardation.  These symptoms were noted as related to his terminal cancer diagnosis and the reporting clinician indicated that, at that time, they were not present for more than two weeks.

Based on the evidence of record described above, the Board finds that the Veteran's PTSD resulted in no more than occupational and social impairment with reduced reliability and productivity due to symptoms such as depressed affect and mood, decreased cognition, some psychomotor retardation, and reported difficulty in maintaining relationships.

The Board cannot conclude based on the psychiatric symptomatology that the Veteran's PTSD was of such a severity as to produce occupational and social impairment with deficiencies in most areas, which would indicate that a 70 percent rating is warranted.  During the relevant period, there was no evidence of intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; inability to establish and maintain effective relationships; or symptoms of similar severity.  Accordingly, the Board also cannot conclude that the Veteran's PTSD was of such a severity to produce total occupational and social impairment as required for a 100 percent rating.  The evidence does not show symptoms such as gross impairment in thought processes or communication; persistent hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name; or symptoms of similar severity.

Based on the foregoing, the Board finds that the Veteran's symptoms during the relevant period more closely approximate the types of symptoms contemplated by a 50 percent rating.  See Vazquez-Claudio, 713 F.3d at 114 (holding that a veteran "may only qualify for a given disability rating under 38 C.F.R. § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration").  The preponderance of the evidence is against any higher ratings.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Here, the applicable rating criteria adequately contemplate the manifestations of the Veteran's service-connected PTSD, including his symptoms and their impact on his occupational and social impairment.  The rating criteria are therefore adequate to evaluate PTSD and referral for consideration of an extraschedular rating is not warranted.  The Board thus finds that the manifestations of the Veteran's symptoms do not qualify as an exceptional or unusual disability picture.

Further, as the record does not show that the Veteran was not able to work as a result of his service-connected PTSD, the Board need not consider whether a total disability rating based on individual unemployability is warranted for the applicable period.  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).

IV.  Whether the Appellant's Income is Excessive for the Continuation of Death Pension Benefits

Death pension is available to the surviving spouse of a Veteran because of his nonservice-connected death, as long as the Veteran served for the required period of time during wartime, subject to certain income limitations.  See 38 U.S.C.A. §§ 101, 1521(j), 1541 (West 2014); 38 C.F.R. §§ 3.3(b)(4), 3.23(a)(5), (d)(5) (2015).

In the present case, service connection for the cause of the Veteran's death is being granted.  As this is a greater award than death pension benefits, the appeal as to whether the appellant's income is excessive for the continuation of death pension benefits is considered moot, and must be dismissed.  38 C.F.R. § 3.151(a) (2015) (a claim may be considered for compensation or pension, but the greater benefit will be awarded unless the claimant requests otherwise).

	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for the cause of the Veteran's death is granted.

A disability rating in excess of 50 percent for PTSD for accrued benefits purposes is denied.

The appeal as to whether the appellant's income is excessive for the continuation of death pension benefits is dismissed.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


